Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: typo errors in Par. [0001] and [0016] where it reads ‘radar virtualization’.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5-11, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vittal et al. (US 2020/0364128 A1, hereinafter Vittal).
Regarding claim 11, Vittal teaches a system for radar visualization of a cloud native environment, [examiner’s comment: it appears that the claim term radar is used as an adjective to characterize the type of visualization and the system claimed has no relation to radar technology per se], comprising:
a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, [Figures 1C and 5A among others], configure the system to:
determine a plurality of connection patterns based on connectivity data collected by a plurality of agents, wherein each agent of the plurality of agents is installed on a respective compute node of a plurality of compute nodes, wherein the connectivity data collected by each agent of the plurality of agents includes node-local connectivity data indicating node-local connections for the respective compute node on which the agent is installed, wherein the node-local connections include communications with at least one application entity hosted by the respective compute node, [claim limitation is verbose and descriptive; examiner suggests breaking up into concrete process steps in sequence; Par. [0043]-[0044] describe monitoring agents collecting network related data (connectivity data) and see Par.[0087], [0093] for service graph monitors in particular; Figure 5C, element 584 and associated description; Par.[0005] describes collected data for generating service graphs for a plurality of micro-services that make up a service (application entities); Figures 5B and 6A for connection/traffic patterns based on API calls; Par.[0086], [0095]-[0098] describe traffic pattern in connection with micro-services of a service using API calls]; and
generate, based on the plurality of connection patterns, a topological graph, wherein the topological graph is organized with respect to the at least one application entity hosted by each of the plurality of compute nodes, [Figure 5B shows services and micro-services that make up a service (applications) and a service graph with nodes and arcs based on API calls; see also Figure 6A for a user interface with a service graph visualization; service graph is the same as claim term application topological graph, Par.[0090]; Figure 5C, element 588].
Method claim 1 corresponds to system claim 11 and is rejected as above.
Non-transitory claim 10 corresponds to system claim 11 and is rejected as above.
Regarding claim 15, Vittal teaches the system of claim 11, and wherein each application entity is an entity used to provide at least a portion of functionality for an application, [Par.[0088] describes that the topology may include data identifying or describing any one or more components of a service, such as programs, functions, applications or microservices (application entity) used to provide the service (application) and this description is provided through-out the reference; see Figure 5B and Par.[0095]].
Regarding claim 16, Vittal teaches the system of claim 11, and wherein each application entity is identified using an application-specific identifier, wherein each application-specific identifier does not change as network configurations of the plurality of compute nodes change, [Par.[0088] among others describe identification or the application entity or microservice; Par.[0097]-[0098] describe an architecture similar to the claimed limitation that each microservice is separate and has its own identity and independent of the virtual machine or containers that they are deployed in, Par.[0098] describes that a self-contained microservice may be deployed in a virtual machine or a container; Figure 5B shows service graphs identifying the microservices that make up a service]. 
Regarding claim 17, Vittal teaches the system of claim 16, wherein the system is further configured to: correlating the plurality of connection patterns with respect to the application-specific identifier of each application entity, [Figure 5B and Par.[0095] indicate API calls among other traffic patterns (connection pattern) between microservices identified in the service graph]. 
Regarding claim 18, Vittal teaches the system of claim 11, wherein the topological graph is a multiple tier topological graph including a first tier and a second tier, wherein the first tier includes connections among applications related by at least one common application entity among the at least one application entity, wherein the second tier includes connections among the at least one application entity, [Figure 5B shows service graph with two tiers, first tier connection between services 275A and 275B with common microservices MS 575N and second tier connections within microservices 575B and 575N, for example].
Regarding claim 19, Vittal teaches the system of claim 11, wherein the system is further configured to: detect at least one infrastructure entity among a plurality of entities in the cloud native environment, wherein the at least one application entity is at least one of the plurality of entities and does not include the at least one infrastructure entity, [claim is cryptic and ambiguous without identifying what is meant by an infrastructure entity or how it relates to the application entity and is interpreted as application entity not dependent on compute nodes or other such infrastructure entity; Par.[0097]-[0098] describe an architecture similar to the claimed limitation that each microservice (application entity) is separate and has its own identity and independent of the virtual machine or containers (infrastructure entity) that they are deployed in, Par.[0098] describes that a self-contained microservice may be deployed in any virtual machine or a container].
Method claims 5-9 correspond to system claims 15-19 and are rejected as above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vittal in view of Strobel et al. (US 2018/0287876 A1, hereinafter Strobel).
Regarding claim 12, Vittal teaches wherein each agent is configured to access at least one monitoring function of the respective compute node, wherein the connectivity data collected by each agent is collected via the at least one monitoring function, [Par. [0043]-[0044] describe monitoring agents collecting network related data (connectivity data) and see Par.[0087], [0093] for service graph monitors in particular;];
Vittal is not explicit about wherein each agent of the plurality of agents is configured for side-band monitoring, and 
Strobel in an analogous art, teaches wherein each agent of the plurality of agents is configured for side-band monitoring, [Par.[0032], [0034] describe monitoring applications communicate via an out-of-band network (side-band monitoring)]; 
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vittal for out of band monitoring. The motivation/suggestion would have been that the out-of-band communications are expected to reduce an attack surface of the distributed application by maintaining at least some interfaces of the monitoring application on a network that is not exposed to the public Internet and the obvious benefit that the monitoring function itself does not add more burden on the same communication network, [Strobel: Par.[0032].
Regarding claim 13, Vittal and Strobel teach the system of claim 12, and Vittal teaches wherein each agent further configured to reconfigure at least one of the agent and the respective compute node on which the agent is installed, wherein the reconfiguration allows the agent to access the at least one monitoring function, [Par.[0043], [0044], [0087], [0093]] describe monitors being re/configured for various functions; claim limitation “wherein the reconfiguration allows…” reads like an intended result and may not be given patentable weight, MPEP 2111.04]; and Strobel teaches side-band monitoring, [dependent claim is obvious over Vittal in view of Strobel for the same reason as in claim 12; Par.[0032], [0034] describe monitoring applications communicate via an out-of-band network (side-band monitoring)].
Regarding claim 14, Vittal and Strobel teach the system of claim 12, and Strobel teaches wherein each agent configured for side-band monitoring is deployed out-of-line of traffic into and out of the respective compute node, [dependent claim is obvious over Vittal in view of Strobel for the same reason as above; Par.[0032] describes monitoring applications communicate via an out-of-band network (side-band monitoring): For instance, the monitoring applications may communicate via an out-of-band network in a datacenter, while the distributed application may communicate via an in-band network; see also Par.[0034]].
Method claims 2-4 correspond to system claims 12-14 and are rejected as above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383. The examiner can normally be reached 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PADMA MUNDUR/Primary Examiner, Art Unit 2441